Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OHIO, CANTON DIVISION

Case number (if known)                                                     Chapter      11
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Neurocare Center, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  4048 Dressler Rd NW
                                  Ste 100
                                  Canton, OH 44718-2784
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Stark                                                          Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 4048 Dressler Rd NW Canton, OH 44718-2784
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       HTTP://WWW.NEUROCARECENTER.COM


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                21-60030-rk           Doc 1       FILED 01/12/21             ENTERED 01/12/21 09:10:58                       Page 1 of 46
Debtor    Neurocare Center, Inc.                                                                       Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “ small          Chapter 11. Check all that apply:
     business debtor”must check
     the first sub-box. A debtor as                      The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     subchapter V of chapter 11                                  cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     (whether or not the debtor is a                             procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor” ) must
     check the second sub-box.                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                                 (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                 under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                                    Case number
                                                District                                  When                                    Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                        Relationship
                                                District                                  When                                Case number, if known


Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
                 21-60030-rk           Doc 1         FILED 01/12/21               ENTERED 01/12/21 09:10:58                              Page 2 of 46
Debtor   Neurocare Center, Inc.                                                        Case number ( if known )
         Name




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                21-60030-rk       Doc 1    FILED 01/12/21            ENTERED 01/12/21 09:10:58                    Page 3 of 46
Debtor   Neurocare Center, Inc.                                                                    Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                     5001-10,000                                 50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                               More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                     $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                     $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                21-60030-rk         Doc 1        FILED 01/12/21               ENTERED 01/12/21 09:10:58                           Page 4 of 46
Debtor    Neurocare Center, Inc.                                                                          Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       January 12, 2021
                                                    MM / DD / YYYY


                              X   /s/ Andrew Stalker MD                                                          Andrew Stalker MD
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   President




18. Signature of attorney     X   /s/ Anthony J. DeGirolamo                                                        Date January 12, 2021
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Anthony J. DeGirolamo
                                  Printed name

                                  Anthony J. DeGirolamo, Attorney at Law
                                  Firm name


                                  3930 Fulton Dr NW Ste 100B
                                  Canton, OH 44718-3040
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (330) 305-9700                  Email address         tony@ajdlaw7-11.com

                                  0059265
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
                 21-60030-rk          Doc 1        FILED 01/12/21                 ENTERED 01/12/21 09:10:58                          Page 5 of 46
        Fill in this information to identify the case:
 Debtor name Neurocare Center, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF OHIO,                                                                              Check if this is an
                                               CANTON DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 American Electric  American Electric                        Trade debt                                                                                                    $1,992.00
 Power              Power
 PO Box 371496
 Pittsburgh, PA
 15250-7496
 Captive Radiology                                           Trade debt                                                                                                  $24,750.00
 LLC
 6273 Frank Ave NW
 North Canton, OH
 44720-7227
 Dr Alok Bhagat                                              Trade debt                                                                                                  $54,867.69
 6125 Isley Rd NW
 Canton, OH
 44718-2263
 Dr Jay Berke                                                Trade debt                                                                                                  $39,275.82
 4010 Glenmoor Rd
 NW
 Canton, OH
 44718-2254
 Dr John C                                                   Trade debt                                                                                                  $59,813.53
 Andrefsky
 1538 Haymarket
 Way
 Hudson, OH
 44236-4665
 Dr Morris Kinast                                            Trade debt                                                                                                  $60,128.07
 4717 Greenbriar Sq
 NE
 Canton, OH
 44714-1137
 Dr Timothy L Hagan                                          Trade debt                                                                                                  $31,434.90
 3323 Stafford Ct
 Florence, SC
 29501-7358




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2021 CINGroup - www.cincompass.com




                    21-60030-rk              Doc 1          FILED 01/12/21              ENTERED 01/12/21 09:10:58                                Page 6 of 46
 Debtor    Neurocare Center, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Dr William J                                                Trade debt                                                                                                $112,028.67
 Washington Jr
 5475 Governors Ave
 NW
 Canton, OH
 44718-1455
 GBS                                                         Trade debt                                                                                                  $10,033.01
 PO Box 2340
 North Canton, OH
 44720-0340
 Intrado Interactive                                         Trade debt                                                                                                  $27,858.56
 Services Corp.
 PO Box 74007064
 Chicago, IL
 60674-7064
 KeyBank NA                                                  PPP Loan/Money                                                                                            $710,000.00
 4910 Tiedeman Rd                                            Loaned
 Brooklyn, OH
 44144-2338
 Liniform Linen &                                            Trade debt                                                                                                    $3,041.95
 Uniform Service
 1050 Northview Ave
 Barberton, OH
 44203-7100
 Miracle Clean                                               Trade debt                                                                                                    $4,206.75
 Services
 PO Box 26469
 Akron, OH 44319
 Ohio State Medical                                          Trade debt                                                                                                    $3,599.00
 Association
 PO Box 78000
 Detroit, MI
 48278-0001
 Phoenix Canton                                              Rents                                                                                                               $0.00
 LLC
 c/o Phoenix Realty
 Management LLC
 464 Heritage Rd Ste
 F
 Southbury, CT
 06488-3863
 Principal Life                                              Trade debt                                                                                                    $5,807.00
 PO Box 10357
 Des Moines, IA
 50306-0357
 Sam's Club                                                  Trade debt                                                                                                    $8,839.49
 PO Box 9001907
 Louisville, KY
 40290-1907




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2021 CINGroup - www.cincompass.com




                    21-60030-rk              Doc 1          FILED 01/12/21              ENTERED 01/12/21 09:10:58                                Page 7 of 46
 Debtor    Neurocare Center, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 The Doctors                                                 Trade debt                                                                                                  $24,803.16
 Company
 PO Box 842045
 Los Angeles, CA
 90001-2045
 US Bank NA dba US                                           Trade debt                                                                                                $112,570.14
 Bank Equipment
 Finance
 1310 Madrid St
 Marshall, MN
 56258-4099
 Wells Fargo Vendor                                          Trade debt                Unliquidated                                                                    $100,000.00
 Services LLC
 PO Box 35701
 Billings, MT
 59107-5701




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 2021 CINGroup - www.cincompass.com




                    21-60030-rk              Doc 1          FILED 01/12/21              ENTERED 01/12/21 09:10:58                                Page 8 of 46
                                                                 United States Bankruptcy Court
                                                            Northern District of Ohio, Canton Division
 In re      Neurocare Center, Inc.                                                                                    Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                        LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                         Security Class Number of Securities                             Kind of Interest
 business of holder
 Andrew Stalker, MD                                              Common                20
 14088 Congress Lake Ave NE                                      Stockholder
 Hartville, OH 44632-8206

 Charles Zollinger, MD                                           Common                20
 625 Deerfield Dr SW                                             Stockholder
 North Canton, OH 44720-3527

 Damien Earl, MD                                                 Common                20
 10022 Southwyck Ave NW                                          Stockholder
 North Canton, OH 44720-8269

 Ned Nafziger, MD                                                Common                20
 4842 Staffordshire Court Cir NW                                 Stockholder
 Canton, OH 44718-3806

 Ryan Drake, DO                                                  Common                20
 5139 Birkdale St NW                                             Stockholder
 Canton, OH 44708-1823


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date January 12, 2021                                                       Signature /s/ Andrew Stalker MD
                                                                                            Andrew Stalker MD

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 2021 CINGroup - www.cincompass.com




             21-60030-rk                Doc 1          FILED 01/12/21              ENTERED 01/12/21 09:10:58                            Page 9 of 46
                                                            B201B (Form 201B) (12/09)

                                                                                                           United States Bankruptcy Court
                                                                                                       Northern District of Ohio, Canton Division

                                                            IN RE:                                                                                            Case No.
                                                            Neurocare Center, Inc.                                                                            Chapter 11
                                                                                                       Debtor(s)

                                                                                           CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                               UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                             Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                            I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                            notice, as required by § 342(b) of the Bankruptcy Code.


                                                            Printed Name and title, if any, of Bankruptcy Petition Preparer                                  Social Security number (If the bankruptcy
                                                            Address:                                                                                         petition preparer is not an individual, state
                                                                                                                                                             the Social Security number of the officer,
                                                                                                                                                             principal, responsible person, or partner of
                                                                                                                                                             the bankruptcy petition preparer.)
                                                                                                                                                             (Required by 11 U.S.C. § 110.)
                                                            X
Software Copyright (c) 2021 CINGroup - www.cincompass.com




                                                            Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                            partner whose Social Security number is provided above.

                                                                                                                   Certificate of the Debtor

                                                            I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                            Neurocare Center, Inc.                                                 X /s/ Andrew Stalker MD                                      1/12/2021
                                                            Printed Name(s) of Debtor(s)                                               Signature of Debtor                                            Date


                                                            Case No. (if known)                                                    X
                                                                                                                                       Signature of Joint Debtor (if any)                             Date


                                                            Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                            Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                            NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                            attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                            page 3 of Form B1 also include this certification.




                                                                      21-60030-rk         Doc 1      FILED 01/12/21            ENTERED 01/12/21 09:10:58                     Page 10 of 46
            Fill in this information to identify the case:

 Debtor name            Neurocare Center, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF OHIO, CANTON DIVISION

 Case number (if known)
                                                                                                                                                                                        Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                        $          597,245.07

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                       $          597,245.07


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                     $          730,774.48


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                        $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                  +$        1,397,500.42


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $          2,128,274.90




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com



              21-60030-rk                      Doc 1               FILED 01/12/21                            ENTERED 01/12/21 09:10:58                                             Page 11 of 46
            Fill in this information to identify the case:

 Debtor name          Neurocare Center, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF OHIO, CANTON DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number


            3.1.     KeyBank Checking                                     Checking                           1736                                   $28,178.00




            3.2.     Key Bank Checking                                    Checking                           565                                      $1,788.00




            3.3.     JPMorgan Chase Bank NA- Checking                     Checking                           7589                                     $1,953.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $31,919.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      No.    Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com



              21-60030-rk              Doc 1          FILED 01/12/21          ENTERED 01/12/21 09:10:58                         Page 12 of 46
 Debtor         Neurocare Center, Inc.                                                          Case number (If known)
                Name


    Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                        1,041,559.75   -                            499,948.68 = ....                  $541,611.07
                                             face amount                          doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                            $541,611.07
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

    No.     Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
    Yes Fill in the information below.
           General description                      Date of the last           Net book value of          Valuation method used   Current value of
                                                    physical inventory         debtor's interest          for current value       debtor's interest
                                                                               (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Pharmaceutical
           Inventory                                                                          $0.00       No Market Value-                        $0.00



 23.       Total of Part 5.                                                                                                                    $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
           Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
           Yes. Book value                        0.00 Valuation method                           Current Value                           0.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.


Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21            ENTERED 01/12/21 09:10:58                     Page 13 of 46
 Debtor         Neurocare Center, Inc.                                                           Case number (If known)
                Name

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
    Yes Fill in the information below.
            General description                                              Net book value of              Valuation method used   Current value of
                                                                             debtor's interest              for current value       debtor's interest
                                                                             (Where available)

 39.        Office furniture
            Office Furnishings
            Scheduled at Appraised Value                                                $23,715.00          Appraisal                         $23,715.00



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            50 Dell Optiplex 310; 26 Dell Latitude E5530; 1
            Dell PowerEdge E820                                                                $0.00        Debtor's Opinion                        $0.00


            15 Dell Optiplex 3010; 20 Dell Latitude E5530;
            Plus All Parts & Accessories                                                       $0.00        Debtor's Opinion                        $0.00


            Cisco Computer System                                                              $0.00        Debtor's Opinion                        $0.00



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
            pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
            other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                 $23,715.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
            No
             Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

    No.     Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                        page 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21           ENTERED 01/12/21 09:10:58                        Page 14 of 46
 Debtor         Neurocare Center, Inc.                                                        Case number (If known)
                Name


    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21          ENTERED 01/12/21 09:10:58                Page 15 of 46
 Debtor           Neurocare Center, Inc.                                                                               Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $31,919.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $541,611.07

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $23,715.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $597,245.07           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $597,245.07




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                       page 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com



              21-60030-rk                  Doc 1            FILED 01/12/21                       ENTERED 01/12/21 09:10:58                             Page 16 of 46
           Fill in this information to identify the case:

 Debtor name          Neurocare Center, Inc.

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF OHIO, CANTON DIVISION

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    ASD Speciality Healthcare                     Describe debtor's property that is subject to a lien                  $78,509.28            $1,093,452.75
        Creditor's Name                               UCC Blanket Lien on All Assets
        dba Besse Medical
        9075 Center Point Dr Ste
        140
        West Chester, OH
        45011-4891
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
        2018                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0325
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
        Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. KeyBank NA
        2. KeyBank NA
        3. ASD Speciality
        Healthcare

 2.2    KeyBank NA                                    Describe debtor's property that is subject to a lien                $494,942.06             $1,093,452.75
        Creditor's Name                               UCC Blanket Lien on All Assets

        4910 Tiedeman Rd
        Brooklyn, OH 44144-2338
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
        2015                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com



             21-60030-rk                     Doc 1     FILED 01/12/21                  ENTERED 01/12/21 09:10:58                     Page 17 of 46
 Debtor       Neurocare Center, Inc.                                                                 Case number (if known)
              Name

        Last 4 digits of account number
        6590
        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
         No                                          Contingent
        Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative      Disputed
        priority.
        1. KeyBank NA
        2. KeyBank NA
        3. ASD Speciality
        Healthcare

 2.3    KeyBank NA                                   Describe debtor's property that is subject to a lien                     $157,323.14        $1,093,452.75
        Creditor's Name                              UCC Blanket Lien on All Assets

        4910 Tiedeman Rd
        Brooklyn, OH 44144-2338
        Creditor's mailing address                   Describe the lien

                                                     Is the creditor an insider or related party?
                                                     No
        Creditor's email address, if known            Yes
                                                     Is anyone else liable on this claim?
        Date debt was incurred                        No
        2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        3643
        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
         No                                          Contingent
        Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative      Disputed
        priority.
        1. KeyBank NA
        2. KeyBank NA
        3. ASD Speciality
        Healthcare

 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.             $730,774.48

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity




Official Form 206D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com



             21-60030-rk                     Doc 1    FILED 01/12/21                  ENTERED 01/12/21 09:10:58                       Page 18 of 46
    Fill in this information to identify the case:

 Debtor name         Neurocare Center, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF OHIO, CANTON DIVISION

 Case number (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $887.85
           Amazon                                                              Contingent
                                                                               Unliquidated
           8685 Independence Pkwy                                              Disputed
           Twinsburg, OH 44087-1971
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $1,992.00
           American Electric Power                                             Contingent
                                                                               Unliquidated
           PO Box 371496                                                       Disputed
           Pittsburgh, PA 15250-7496
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number     6801                           Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $24,750.00
           Captive Radiology LLC                                               Contingent
                                                                               Unliquidated
           6273 Frank Ave NW                                                   Disputed
           North Canton, OH 44720-7227
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number     1824                           Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $54,867.69
           Dr Alok Bhagat                                                      Contingent
                                                                               Unliquidated
           6125 Isley Rd NW                                                    Disputed
           Canton, OH 44718-2263
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com                                                       G23630



             21-60030-rk               Doc 1          FILED 01/12/21                ENTERED 01/12/21 09:10:58                                   Page 19 of 46
 Debtor      Neurocare Center, Inc.                                                                  Case number (if known)
             Name

 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $39,275.82
          Dr Jay Berke                                                      Contingent
                                                                            Unliquidated
          4010 Glenmoor Rd NW                                               Disputed
          Canton, OH 44718-2254
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $59,813.53
          Dr John C Andrefsky                                               Contingent
                                                                            Unliquidated
          1538 Haymarket Way                                                Disputed
          Hudson, OH 44236-4665
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $60,128.07
          Dr Morris Kinast                                                  Contingent
                                                                            Unliquidated
          4717 Greenbriar Sq NE                                             Disputed
          Canton, OH 44714-1137
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $31,434.90
          Dr Timothy L Hagan                                                Contingent
                                                                            Unliquidated
          3323 Stafford Ct                                                  Disputed
          Florence, SC 29501-7358
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $112,028.67
          Dr William J Washington Jr                                        Contingent
                                                                            Unliquidated
          5475 Governors Ave NW                                             Disputed
          Canton, OH 44718-1455
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $10,033.01
          GBS                                                               Contingent
                                                                            Unliquidated
          PO Box 2340                                                       Disputed
          North Canton, OH 44720-0340
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      6384                        Is the claim subject to offset?   No  Yes
 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $27,858.56
          Intrado Interactive Services Corp.                                Contingent
                                                                            Unliquidated
          PO Box 74007064                                                   Disputed
          Chicago, IL 60674-7064
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      7669                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21             ENTERED 01/12/21 09:10:58                                   Page 20 of 46
 Debtor      Neurocare Center, Inc.                                                                  Case number (if known)
             Name

 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           unknown
          James Bavis                                                       Contingent
                                                                            Unliquidated
          6557 Lutz Ave NW                                                  Disputed
          Massillon, OH 44646-9512
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           unknown
          Jose N. Casanova                                                  Contingent
                                                                            Unliquidated
          5176 Sea Pines Cir NW                                             Disputed
          Canton, OH 44718-4038
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $710,000.00
          KeyBank NA                                                        Contingent
                                                                            Unliquidated
          4910 Tiedeman Rd                                                  Disputed
          Brooklyn, OH 44144-2338
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $3,041.95
          Liniform Linen & Uniform Service                                  Contingent
                                                                            Unliquidated
          1050 Northview Ave                                                Disputed
          Barberton, OH 44203-7100
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      ious                        Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.                $62.83
          Medline Industries Inc.                                           Contingent
                                                                            Unliquidated
          3 Lakes Dr                                                        Disputed
          Northfield, IL 60093-2753
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      6390                        Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $4,206.75
          Miracle Clean Services                                            Contingent
                                                                            Unliquidated
          PO Box 26469                                                      Disputed
          Akron, OH 44319
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      4091                        Is the claim subject to offset?   No  Yes
 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $3,599.00
          Ohio State Medical Association                                    Contingent
                                                                            Unliquidated
          PO Box 78000                                                      Disputed
          Detroit, MI 48278-0001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      9154                        Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21             ENTERED 01/12/21 09:10:58                                   Page 21 of 46
 Debtor       Neurocare Center, Inc.                                                                 Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           unknown
           Phoenix Canton LLC                                               Contingent
           c/o Phoenix Realty Management LLC                                Unliquidated
           464 Heritage Rd Ste F                                            Disputed
           Southbury, CT 06488-3863
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.20      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           $5,807.00
           Principal Life                                                   Contingent
                                                                            Unliquidated
           PO Box 10357                                                     Disputed
           Des Moines, IA 50306-0357
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.21      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           $8,839.49
           Sam's Club                                                       Contingent
                                                                            Unliquidated
           PO Box 9001907                                                   Disputed
           Louisville, KY 40290-1907
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number     0644                        Is the claim subject to offset?   No  Yes
 3.22      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.          $24,803.16
           The Doctors Company                                              Contingent
                                                                            Unliquidated
           PO Box 842045                                                    Disputed
           Los Angeles, CA 90001-2045
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number     6300                        Is the claim subject to offset?   No  Yes
 3.23      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.         $112,570.14
           US Bank NA dba US Bank Equipment
           Finance                                                          Contingent
                                                                            Unliquidated
           1310 Madrid St                                                   Disputed
           Marshall, MN 56258-4099
                                                                           Basis for the claim:
           Date(s) debt was incurred 2016
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes
 3.24      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.           $1,500.00
           Vanguard                                                         Contingent
           c/o Ascensus                                                     Unliquidated
           PO Box 28067                                                     Disputed
           New York, NY 10087-8067
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number     3616                        Is the claim subject to offset?   No  Yes
 3.25      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.         $100,000.00
           Wells Fargo Vendor Services LLC                                  Contingent
                                                                           Unliquidated
           PO Box 35701                                                     Disputed
           Billings, MT 59107-5701
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com



             21-60030-rk               Doc 1          FILED 01/12/21             ENTERED 01/12/21 09:10:58                                   Page 22 of 46
 Debtor      Neurocare Center, Inc.                                                                Case number (if known)
             Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Jennifer J. Oldham, Esq.
           Oldham Company LLC                                                                     Line      3.23
           759 W Market St
           Akron, OH 44303-1015                                                                         Not listed. Explain


 4.2       Telvox Solutions
           1110 Montlimar Dr Ste 7800                                                             Line      3.11                                    7669
           Mobile, AL 36609-1723
                                                                                                        Not listed. Explain

 4.3       Ulmer & Berne, LLP
           Skylight Office Tower                                                                  Line      3.19
           1660 W 2nd St Ste 1100
           Cleveland, OH 44113-1406                                                                     Not listed. Explain



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts
 5a. Total claims from Part 1                                                                         5a.          $                         0.00
 5b. Total claims from Part 2                                                                         5b.    +     $                 1,397,500.42
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                              5c.          $                    1,397,500.42




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21              ENTERED 01/12/21 09:10:58                               Page 23 of 46
          Fill in this information to identify the case:

 Debtor name        Neurocare Center, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF OHIO, CANTON DIVISION

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal       Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                     Computer Support
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                   6 Months; Autorenewal      415 Group, Inc.
                                                                                       4300 Munson St NW
               List the contract number of                                             Canton, OH 44718-3668
                any government contract


 2.2.        State what the contract or                     Software Licensing &
             lease is for and the nature of                 Support
             the debtor's interest

                 State the term remaining
                                                                                       GBS
               List the contract number of                                             PO Box 2340
                any government contract                                                North Canton, OH 44720-0340


 2.3.        State what the contract or                     Linens Used for Patient
             lease is for and the nature of                 Care
             the debtor's interest

                 State the term remaining                   Ongoing
                                                                                       Lineform Linen & Uniform Service
               List the contract number of                                             1050 Northview Ave
                any government contract                                                Barberton, OH 44203-7100


 2.4.        State what the contract or                     Cleaning Services
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                   10 Months;
                                                            Autorenewal                Miracle Clean Services
               List the contract number of                                             PO Box 26469
                any government contract                                                Akron, OH 44319-6469




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21            ENTERED 01/12/21 09:10:58                        Page 24 of 46
 Debtor 1 Neurocare Center, Inc.                                                                Case number (if known)
             First Name               Middle Name                  Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                     Lease of Former
             lease is for and the nature of                 Business Premises at
             the debtor's interest                          4105 Holiday St NW,
                                                            Canton OH
                                                            Last payment was
                                                            made September 2020;
                                                            Rents due for October
                                                            2020 to December 2026
                                                            at $45,000/Month
                 State the term remaining                   6 years                     Phoenix Canton LLC
                                                                                        c/o Phoenix Realty Management LLC
               List the contract number of                                              464 Heritage Rd Ste F
                any government contract                                                 Southbury, CT 06488-3863


 2.6.        State what the contract or                     Employee Benefits
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                        Principal Life
               List the contract number of                                              PO Box 10357
                any government contract                                                 Des Moines, IA 50306-0357


 2.7.        State what the contract or                     Internet Service
             lease is for and the nature of                 (Month-to-Month)
             the debtor's interest

                 State the term remaining                   None                        Spectrum
                                                                                        c/o Time Warner Cable NE PO
               List the contract number of                                              PO Box 901
                any government contract


 2.8.        State what the contract or                     Health Insurance
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                        Summa Care
               List the contract number of                                              1200 E Market St Ste 400
                any government contract                                                 Akron, OH 44305-4018


 2.9.        State what the contract or                     Copier Leases-
             lease is for and the nature of                 Complaint on Contract
             the debtor's interest                          filed in Stark County
                                                            Court of Common
                                                            Pleas; Case No. 2020
                                                            CV 00189
                 State the term remaining                                               US Bank NA dba US Bank Equipment Finance
                                                                                        1310 Madrid St
               List the contract number of                                              Marshall, MN 56258-4099
                any government contract


Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21            ENTERED 01/12/21 09:10:58                Page 25 of 46
 Debtor 1 Neurocare Center, Inc.                                                               Case number (if known)
             First Name               Middle Name                  Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.10.       State what the contract or                     Cell Phone Service
             lease is for and the nature of                 (Month-to-Month)
             the debtor's interest

                 State the term remaining                   None                       Verizon Wireless
                                                                                       P.O. Box 25505
               List the contract number of                                             Lehigh Valley, PA 18002-
                any government contract


 2.11.       State what the contract or                     Copier Leases
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                       Wells Fargo Vendor Services LLC
               List the contract number of                  UCC No.                    PO Box 35701
                any government contract                     OH00204033136              Billings, MT 59107-5701


 2.12.       State what the contract or                     Lease of Current
             lease is for and the nature of                 Business Premises at
             the debtor's interest                          4048 Dressler Rd NW
                                                            Ste 100, Canton OH
                                                            44718
                 State the term remaining                   7 Years
                                                                                       WTS Property Ltd.
               List the contract number of                                             6199 Dressler Rd NW
                any government contract                                                Canton, OH 44720-7605




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                     Page 3 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21             ENTERED 01/12/21 09:10:58              Page 26 of 46
           Fill in this information to identify the case:

 Debtor name        Neurocare Center, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF OHIO, CANTON DIVISION

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
      Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
      creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
     2.1     Jose N.                          5176 Sea Pines Cir NW                              KeyBank NA                      D          2.3
             Casanova                         Canton, OH 44718-4038                                                               E/F
                                                                                                                                 G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21     ENTERED 01/12/21 09:10:58                        Page 27 of 46
    Fill in this information to identify the case:

Debtor name       Neurocare Center, Inc.

United States Bankruptcy Court for the:      NORTHERN DISTRICT OF OHIO, CANTON DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       January 12, 2021                  X /s/ Andrew Stalker MD
                                                             Signature of individual signing on behalf of debtor

                                                              Andrew Stalker MD
                                                              Printed name

                                                              President
                                                              Position or relationship to debtor




           21-60030-rk            Doc 1         FILED 01/12/21                ENTERED 01/12/21 09:10:58                        Page 28 of 46
           Fill in this information to identify the case:

 Debtor name        Neurocare Center, Inc.

 United States Bankruptcy Court for the:           NORTHERN DISTRICT OF OHIO, CANTON DIVISION

 Case number (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                        04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                           Check all that apply                        (before deductions and
                                                                                                                                          exclusions)

       For prior year:                                                                        Operating a business                                $6,689,415.00
       From 1/01/2020 to 12/31/2020
                                                                                               Other Year-To-Date


       For year before that:                                                                  Operating a business                                $9,317,381.00
       From 1/01/2019 to 12/31/2019
                                                                                               Other


       For the fiscal year:                                                                   Operating a business                                $9,820,240.00
       From 1/01/2018 to 12/31/2018
                                                                                               Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                              Description of sources of revenue           Gross revenue from
                                                                                                                                          each source
                                                                                                                                          (before deductions and
                                                                                                                                          exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                        Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                              Check all that apply




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2021 CINGroup - www.cincompass.com



             21-60030-rk               Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                         Page 29 of 46
 Debtor       Neurocare Center, Inc.                                                                    Case number (if known)



       Creditor's Name and Address                                        Dates                  Total amount of value          Reasons for payment or transfer
                                                                                                                                Check all that apply
       3.1.
               See Exhibit Attached Hereto                                Various.                                 $0.00        Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                         Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                           Describe of the Property                                         Date                     Value of property

       Captive Radiology LLC                                 Siemens 1.5T Symphony MRI with                                   11/20                         $10,000.00
       6273 Frank Ave NW                                     Quantum Gradients, KKT Dual Stage
       North Canton, OH 44720-7227                           Chiller System, MedRad Dual Head
                                                             Pedestal Power Injector


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                           Description of the action creditor took                          Date action was                   Amount
                                                                                                                              taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
               Case title                                     Nature of case              Court or agency's name and                  Status of case
               Case number                                                                address
       7.1.    US Bank NA dba US Bank                         Complaint on                Stark County Court of                        Pending
               Equipment Finance v.                           Contract                    Common Pleas                                   On appeal
               Neurocare Center Inc.
                                                                                                                                         Concluded
               2020 CV 00189

       7.2.    Phoenix Canton, LLC v.                         Breach of lease.            District Court for the ND                    Pending
               Neurocare Center, Inc.                                                     Ohio                                           On appeal
               5:20-cv-2825                                                               2 S Main St
                                                                                                                                         Concluded
                                                                                          Akron, OH 44308


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2021 CINGroup - www.cincompass.com



              21-60030-rk              Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                              Page 30 of 46
 Debtor        Neurocare Center, Inc.                                                                   Case number (if known)



8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
                Recipient's name and address                  Description of the gifts or contributions                  Dates given                         Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how              Amount of payments received for the loss                    Dates of loss          Value of property
       the loss occurred                                                                                                                                     lost
                                                             If you have received payments to cover the loss, for
                                                             example, from insurance, government compensation, or
                                                             tort liability, list the total received.

                                                             List unpaid claims on Official Form 106A/B (Schedule
                                                             A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                 Who was paid or who received the               If not money, describe any property transferred               Dates               Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.     Anthony J. DeGirolamo,
                 Attorney at Law
                 3930 Fulton Dr NW Ste 100B
                 Canton, OH 44718-3040                          Cash                                                          Various                 $19,882.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                  Describe any property transferred                     Dates transfers            Total amount or
                                                                                                                      were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3

Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                           Page 31 of 46
 Debtor        Neurocare Center, Inc.                                                                   Case number (if known)



    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
                Who received transfer?                        Description of property transferred or                     Date transfer was         Total amount or
                Address                                       payments received or debts paid in exchange                made                               value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                  Dates of occupancy
                                                                                                                          From-To
       14.1.     4105 Holiday St NW                                                                                       2001-November 2020
                 Canton, OH 44718-2531

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                 Facility name and address                    Nature of the business operation, including type of services the          If debtor provides meals
                                                              debtor provides                                                           and housing, number of
                                                                                                                                        patients in debtor’
                                                                                                                                                          s care
       15.1.     Neurocare Center Inc.                        Neuro Physiologic Testing, Neurological Diagnostics
                 4048 Dressler Rd NW                          and Treatment, Physical Medicine, Rehabiliation,
                 Canton, OH 44718-2784                        Sleep Studies

                                                              Location where patient records are maintained (if different from          How are records kept?
                                                              facility address). If electronic, identify any service provider.
                                                              At business premises of 4048 Dressler Rd NW, Canton                       Check all that apply:
                                                              and Jax Storage at 4531 22nd St NW Canton
                                                                                                                                        Electronically
                                                                                                                                        Paper

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

                  Medical Records Information
                  Does the debtor have a privacy policy about that information?
                   No
                  Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                         Page 32 of 46
 Debtor      Neurocare Center, Inc.                                                                     Case number (if known)



                     No Go to Part 10.
                    Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Plan Administrator- Cap Trust                                                              EIN:

                    Has the plan been terminated?
                    No
                     Yes

 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and                Last 4 digits of           Type of account or           Date account was          Last balance before
                Address                                       account number             instrument                   closed, sold,              closing or transfer
                                                                                                                      moved, or
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                     Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?
                                                                   Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


       None
       Facility name and address                                   Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?
       Jax Storage                                                 Medical Records                        Medical Records                           No
       4531 22nd St NW                                             Department                                                                      Yes
       Canton, OH 44708-1556

       Jax Storage                                                 Practice Administrator                 Office Furniture, Equipment,              No
       4531 22nd St NW                                                                                    Research Records                         Yes
       Canton, OH 44708-1556



 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5

Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                        Page 33 of 46
 Debtor      Neurocare Center, Inc.                                                                     Case number (if known)




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                  Court or agency name and               Nature of the case                           Status of case
       Case number                                                 address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business               Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.

                                                                                                              Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                       Date of service
                                                                                                                                              From-To
       26a.1.       The Ten Key Group LLC                                                                                                     2017-present
                    470 Portage Lakes Dr Ste 102
                    Akron, OH 44319-2292

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

           None




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                            Page 34 of 46
 Debtor      Neurocare Center, Inc.                                                                     Case number (if known)



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       The Ten Key Group LLC                                                                                                 2017-present
                    470 Portage Lakes Dr Ste 102
                    Akron, OH 44319-2292
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       The Ten Key Group LLC                                                                                                 2017-present
                    470 Portage Lakes Dr Ste 102
                    Akron, OH 44319-2292
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.3.       The Ten Key Group LLC                                                                                                 2017-present
                    470 Portage Lakes Dr Ste 102
                    Akron, OH 44319-2292

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                     If any books of account and records are unavailable,
                                                                                                            explain why
       26c.1.       The Ten Key Group LLC
                    470 Portage Lakes Dr Ste 102
                    Akron, OH 44319-2292

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

           None
       Name and address
       26d.1.       KeyBank NA
                    4910 Tiedeman Rd
                    Brooklyn, OH 44144-2338
       26d.2.       Phoenix Canton LLC
                    464 Heritage Rd Ste F
                    Southbury, CT 06488-3863

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                               Position and nature of any interest    % of interest, if
                                                                                                                                                 any
       Andrew Stalker, MD                           14088 Congress Lake Ave NE                            President; Equity Owner                20%
                                                    Hartville, OH 44632-8206

       Name                                         Address                                               Position and nature of any interest    % of interest, if
                                                                                                                                                 any
       Charles Zollinger, MD                        625 Deerfield Dr SW                                   Secretary/Treasurer; Equity            20%
                                                    North Canton, OH 44720-3527                           Owner


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                        Page 35 of 46
 Debtor      Neurocare Center, Inc.                                                                     Case number (if known)



       Name                                         Address                                               Position and nature of any interest   % of interest, if
                                                                                                                                                any
       Damien Earl, MD                              10022 Southwyck Ave NW                                Equity Owner                          20%
                                                    North Canton, OH 44720-8269

       Name                                         Address                                               Position and nature of any interest   % of interest, if
                                                                                                                                                any
       Ned Nafziger, MD                             4842 Staffordshire Court Cir NW                       Equity Owner                          20%
                                                    Canton, OH 44718-3806

       Name                                         Address                                               Position and nature of any interest   % of interest, if
                                                                                                                                                any
       Ryan Drake, DO                               5139 Birkdale St NW                                   VP; Equity Owner                      20%
                                                    Canton, OH 44708-1823



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.

       Name                                         Address                                               Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Jose N. Casanova                             5176 Sea Pines Cir NW                                 Equity owner                      1996-7/2020
                                                    Canton, OH 44718-4038

       Name                                         Address                                               Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       James Bavis                                  6557 Lutz Ave NW                                      Equity owner                      7/04-6/2020
                                                    Massillon, OH 44646-9512


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                   Amount of money or description and value of                Dates              Reason for providing
                                                              property                                                                      the value
       30.1 Ryan Drake, DO
       .    5139 Birkdale St NW                                                                                          1/1/2020-12/31     Regular
              Canton, OH 44708-1823                           $394,050.00                                                /2020              Compensation

              Relationship to debtor
              VP; Equity Owner


       30.2 Ned Nafziger, MD
       .    4842 Staffordshire Court Cir
              NW                                                                                                         1/1/2020-12/31     Regular
              Canton, OH 44718-3806                           $364,050.00                                                /2020              Compensation

              Relationship to debtor
              Equity Owner




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8

Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                        Page 36 of 46
 Debtor      Neurocare Center, Inc.                                                                     Case number (if known)



              Name and address of recipient                   Amount of money or description and value of                Dates             Reason for providing
                                                              property                                                                     the value
       30.3 Andrew Stalker, MD
       .    14088 Congress Lake Ave NE                                                                                   1/1/2020-12/31    Regular
              Hartville, OH 44632-8206                        $365,150.00                                                /2020             Compensation

              Relationship to debtor
              President; Equity Owner


       30.4 Charles Zollinger, MD
       .    625 Deerfield Dr SW                                                                                          1/1/2020-12/31    Regular
              North Canton, OH 44720-3527                     $368,200.00                                                /2020             Compensation

              Relationship to debtor
              Secretary/Treasurer; Equity
              Owner


       30.5 Damien Earl, MD
       .    10022 Southwyck Ave NW                                                                                       1/1/2020-12/31    Regular
              North Canton, OH 44720-8269                     $302,890.72                                                /2020             Compensation

              Relationship to debtor
              Equity Owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                            Employer Identification number of the parent
                                                                                                              corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                  Employer Identification number of the parent
                                                                                                              corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        January 12, 2021

 /s/ Andrew Stalker MD                                                 Andrew Stalker MD
 Signature of individual signing on behalf of the debtor               Printed name

 Position or relationship to debtor        President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9

Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21               ENTERED 01/12/21 09:10:58                       Page 37 of 46
                                                                 United States Bankruptcy Court
                                                             Northern District of Ohio, Canton Division

       IN RE:                                                                                           Case No.
       Neurocare Center, Inc.                                                                           Chapter 11
                                                             Debtor(s)

                                                            VERIFICATION OF CREDITOR MATRIX
       The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



       Date: January 12, 2021                               Signature: /s/ Andrew Stalker MD
                                                                         Andrew Stalker MD, President                                   Debtor



       Date:                                                Signature:
                                                                                                                            Joint Debtor, if any




Software Copyright (c) 2021 CINGroup - www.cincompass.com


                   21-60030-rk                Doc 1         FILED 01/12/21        ENTERED 01/12/21 09:10:58          Page 38 of 46
     Amazon
     8685 Independence Pkwy
     Twinsburg, OH 44087-1971


     American Electric Power
     PO Box 371496
     Pittsburgh, PA 15250-7496


     ASD Speciality Healthcare
     dba Besse Medical
     9075 Center Point Dr Ste 140
     West Chester, OH 45011-4891


     Bureau Of Workers Compensation
     30 W. Spring 32nd FL
     Columbus, OH 43215


     Captive Radiology LLC
     6273 Frank Ave NW
     North Canton, OH 44720-7227


     Dr Alok Bhagat
     6125 Isley Rd NW
     Canton, OH 44718-2263


     Dr Jay Berke
     4010 Glenmoor Rd NW
     Canton, OH 44718-2254




21-60030-rk   Doc 1   FILED 01/12/21   ENTERED 01/12/21 09:10:58   Page 39 of 46
     Dr John C Andrefsky
     1538 Haymarket Way
     Hudson, OH 44236-4665


     Dr Morris Kinast
     4717 Greenbriar Sq NE
     Canton, OH 44714-1137


     Dr Timothy L Hagan
     3323 Stafford Ct
     Florence, SC 29501-7358


     Dr William J Washington Jr
     5475 Governors Ave NW
     Canton, OH 44718-1455


     GBS
     PO Box 2340
     North Canton, OH       44720-0340


     Internal Revenue Service
     PO Box 7346
     Philadelphia, PA 19101


     Intrado Interactive Services Corp.
     PO Box 74007064
     Chicago, IL 60674-7064




21-60030-rk   Doc 1   FILED 01/12/21   ENTERED 01/12/21 09:10:58   Page 40 of 46
     IRS Special Procedures
     1240 E 9th St Rm 457
     Cleveland, OH 44199-0000


     James Bavis
     6557 Lutz Ave NW
     Massillon, OH 44646-9512


     Jennifer J. Oldham, Esq.
     Oldham Company LLC
     759 W Market St
     Akron, OH 44303-1015


     Jose N. Casanova
     5176 Sea Pines Cir NW
     Canton, OH 44718-4038


     KeyBank NA
     4910 Tiedeman Rd
     Brooklyn, OH 44144-2338


     Lineform Linen & Uniform Service
     1050 Northview Ave
     Barberton, OH 44203-7100


     Liniform Linen & Uniform Service
     1050 Northview Ave
     Barberton, OH 44203-7100




21-60030-rk   Doc 1   FILED 01/12/21   ENTERED 01/12/21 09:10:58   Page 41 of 46
     Medline Industries Inc.
     3 Lakes Dr
     Northfield, IL 60093-2753


     Miracle Clean Services
     PO Box 26469
     Akron, OH 44319-6469


     Miracle Clean Services
     PO Box 26469
     Akron, OH 44319


     Ohio Attorney General
     30 E Broad St 14th Flr
     Columbus, OH 43215-0000


     Ohio Dept Of Job & Family Services
     PO Box 182404
     Columbus, OH 43218-0000


     Ohio State Medical Association
     PO Box 78000
     Detroit, MI 48278-0001


     Phoenix Canton LLC
     c/o Phoenix Realty Management LLC
     464 Heritage Rd Ste F
     Southbury, CT 06488-3863




21-60030-rk   Doc 1   FILED 01/12/21   ENTERED 01/12/21 09:10:58   Page 42 of 46
     Principal Life
     PO Box 10357
     Des Moines, IA       50306-0357


     Roetzel & Andress
     Attn: Bruce Schrader, Esq.
     222 S Main St
     Akron, OH 44308-1533


     Sam's Club
     PO Box 9001907
     Louisville, KY       40290-1907


     State Of Ohio Dept Of Taxation
     PO Box 530 Attn: Bankruptcy Division
     Columbus, OH 43216


     Summa Care
     1200 E Market St Ste 400
     Akron, OH 44305-4018


     Telvox Solutions
     1110 Montlimar Dr Ste 7800
     Mobile, AL 36609-1723


     The Doctors Company
     PO Box 842045
     Los Angeles, CA 90001-2045




21-60030-rk   Doc 1   FILED 01/12/21   ENTERED 01/12/21 09:10:58   Page 43 of 46
     Ulmer & Berne, LLP
     Skylight Office Tower
     1660 W 2nd St Ste 1100
     Cleveland, OH 44113-1406


     US Attorney General
     950 Pennsylvania Ave NW
     C/O US Dept Of Justice
     Washington, DC 20530-0000


     US Bank NA dba US Bank Equipment Finance
     1310 Madrid St
     Marshall, MN 56258-4099


     Vanguard
     c/o Ascensus
     PO Box 28067
     New York, NY       10087-8067


     Wells Fargo Vendor Services LLC
     PO Box 35701
     Billings, MT 59107-5701


     WTS Property Ltd.
     6199 Dressler Rd NW
     Canton, OH 44720-7605




21-60030-rk   Doc 1   FILED 01/12/21   ENTERED 01/12/21 09:10:58   Page 44 of 46
B2030 (Form 2030) (12/15)
                                                                United States Bankruptcy Court
                                                            Northern District of Ohio, Canton Division
 In re       Neurocare Center, Inc.                                                                          Case No.
                                                                               Debtor(s)                     Chapter      11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
             For legal services, I have agreed to accept                                                 $
             Prior to the filing of this statement I have received                                       $
             Balance Due                                                                                 $

             RETAINER
             For legal services, I have agreed to accept and received a retainer of                      $                19,882.00
             The undersigned shall bill against the retainer at an hourly rate of                   $                          360.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:
                    Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                    Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
             firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Adversary proceedings and contested matters may be billed at the then applicable hourly rates.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               filings fees, credit report costs, credit counseling and debtor education fees, and other out of pocket costs.




Software Copyright (c) 2021 CINGroup - www.cincompass.com



             21-60030-rk               Doc 1          FILED 01/12/21         ENTERED 01/12/21 09:10:58                     Page 45 of 46
 In re       Neurocare Center, Inc.                                                                 Case No.
                                                            Debtor(s)

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                              (Continuation Sheet)
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 12, 2021                                                        /s/ Anthony J. DeGirolamo
     Date                                                                    Anthony J. DeGirolamo
                                                                             Signature of Attorney
                                                                             Anthony J. DeGirolamo, Attorney at Law

                                                                             3930 Fulton Dr NW Ste 100B
                                                                             Canton, OH 44718-3040
                                                                             (330) 305-9700 Fax: (330) 305-9713
                                                                             tony@ajdlaw7-11.com
                                                                             Name of law firm




Software Copyright (c) 2021 CINGroup - www.cincompass.com



            21-60030-rk                Doc 1          FILED 01/12/21        ENTERED 01/12/21 09:10:58                 Page 46 of 46
